Citation Nr: 0021829	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  98-08 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a knee disorder.

2.  Entitlement to compensation under the provisions of Title 
38, United States Code, Section 1151, for residuals of right 
foot surgery performed during a hospitalization at a 
Department of Veterans Affairs (VA) Medical Center from 
January 1996 to February 1996.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1975 to December 1979, and enlisted in the 
United States Army Reserve in 1991.  Her claim comes before 
the Board of Veterans' Appeals (Board) on appeal from a March 
1998 rating decision, in which the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO) 
denied the veteran entitlement to service connection for a 
knee condition and entitlement to compensation under 38 
U.S.C. 1151 for status post removal of abscess, right foot.


FINDINGS OF FACT

1.  There is no medical evidence of record establishing that 
the veteran currently has a right or left knee disorder.

2.  There is medical evidence of record suggesting that the 
veteran developed additional disability as a result of 
surgery performed during a hospitalization at a VA Medical 
Center from January 1996 to February 1996.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a knee 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to compensation under the 
provisions of Title 38, United States Code, Section 1151, for 
residuals of right foot surgery performed during a 
hospitalization at a VA Medical Center from January 1996 to 
February 1996 is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to service connection for a knee disorder.  Before 
the Board can decide the merits of this claim, it must first 
determine whether the veteran has presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that her claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim need not be conclusive, but it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to his or her claim and the 
claim fails.  Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. 
Cir. 1997).  

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active military service, and medical 
evidence showing that the veteran currently has a disability, 
and that a nexus exists between that disability and the in-
service injury or disease.  Id. at 1467-1468.  "Active 
military service" includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 
3.6(a) (1999).  Service connection may be presumed for 
arthritis if the veteran manifests this disease to a 
compensable degree within a year of his or her discharge from 
service.  38 C.F.R. §§ 3.307, 3.309(c) (1999).  

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997). 

A.  Right Knee

In an application for compensation received in August 1997 
and during a hearing held at the RO in November 1998, the 
veteran indicated that she currently suffers residuals of a 
right knee injury sustained in 1994, while preparing to 
attend drill training as a reservist.  She testified that 
although her records show that she was treated for left knee 
complaints during the training period at issue, physicians 
actually treated her right knee.  The veteran also testified 
that she has had pain and crepitus in her right knee joint 
since the 1994 injury, but has not sought treatment for these 
symptoms.  

Medical records from the veteran's service as a reservist do 
not reflect that the veteran was treated for a right knee 
injury during the training period alleged; however, they do 
reflect that she was treated for right knee complaints during 
another period of drill training.  In June 1991, the veteran 
presented with complaints of pain in the medial aspect of the 
right knee and medical personnel diagnosed a medial 
collateral ligament strain of the right knee.  The record is 
unclear whether this treatment was rendered during a period 
of active duty for training or during a period of inactive 
duty training.  This matter need not be resolved, however, 
because medical evidence dated after the 1991 treatment does 
not establish that the veteran currently has residuals of 
this or any other in-service right knee injury.  

During a VA examination in January 1998, the veteran claimed 
that she had discomfort in her right knee, which worsened in 
cold, rainy weather, and heard a grinding sound when she bent 
her right knee.  The VA examiner noted crepitus on motion 
testing (flexion) but diagnosed "right patellofemoral 
syndrome with functional impairment by history....Normal 
exam."  The veteran has not submitted any other medical 
evidence of right knee treatment, and as previously noted, 
has admitted that, since the alleged injury, she has not 
sought treatment for right knee complaints. 

There is simply no medical evidence establishing that the 
veteran currently has a right knee disorder.  The VA examiner 
who conducted the January 1998 examination diagnosed right 
patellofemoral syndrome by history only and then indicated 
that the examination was normal.  As the veteran is a 
layperson with no medical training or expertise, her 
contentions, alone, are insufficient to establish that she 
currently has residuals of an in-service right knee injury.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding 
that laypersons are not competent to offer medical opinions).  

B.  Left Knee

During the pendency of her appeal, the veteran once claimed 
that she injured her left knee during the training period at 
issue.  At the November 1998 hearing, however, the veteran 
clarified that she did not injure her left knee in service.  
She indicated that an individual mistakenly recorded a left, 
rather than right knee, injury in her October 1994 treatment 
reports.  Regardless, because the RO denied the veteran 
entitlement to service connection for a knee disorder after 
discussing both of the veteran's knees, the Board too must 
determine whether the veteran is entitled to service 
connection for her left knee.  

Medical records from the veteran's service as a reservist 
establish that the veteran sustained a left knee injury 
during a period of drill training in October 1994.  While the 
veteran disputes the validity of these records, the Board 
finds them sufficient to show that an in-service left knee 
injury occurred.  That notwithstanding, there is no evidence 
beyond the veteran's contentions establishing that the 
veteran currently has residuals of an in-service left knee 
injury.  Again, during the January 1998 VA examination, x-
rays indicated a negative left knee examination and the VA 
examiner did not diagnose a left knee disorder.  As stated 
previously, the veteran's contentions, alone, are 
insufficient to diagnose a left knee disorder.  Espiritu, 2 
Vet. App. at 494-5. 

C.  Conclusion

Inasmuch as the record lacks medical evidence establishing 
that the veteran currently has residuals of a right or left 
knee injury, the claim of entitlement to service connection 
for a knee disorder is not plausible.  The veteran has 
therefore failed to meet her initial burden of submitting 
evidence of a well-grounded claim for service connection and 
the VA is under no duty to assist her in developing the facts 
pertinent to her claim.  Epps, 126 F.3d at 1468.  That 
notwithstanding, the Board points out that the statement of 
the case and the above discussion provide adequate reasons 
and bases for its denial and inform the veteran of the 
elements necessary to well ground her claim for service 
connection in the future. 

II.  38 U.S.C.A. § 1151

The veteran contends that she suffers residuals of right foot 
surgery performed at a VA Medical Center in January 1996.  
Specifically, she asserts that physicians damaged two blood 
vessels during the surgery at issue, and as a result, she 
developed a hammer toe and was required to undergo additional 
surgery.  VA outpatient treatment records dated 1996 and 
1997, a letter from a VA physician dated March 1997, and a VA 
examination report dated January 1998 confirm that, after the 
January 1996 surgery (two surgeries were actually performed 
during the veteran's January 1996 to February 1996 
hospitalization), a digital deformity or contracture of the 
second right toe was noted and the veteran began complaining 
of constant pain. 

There is no evidence of record indicating that the deformity 
and pain developed as a result of any other procedure 
performed or injury sustained since 1996.  Therefore, it is 
plausible that the veteran developed these residuals as a 
result of the surgery at issue.  In light of this fact, the 
Board finds the above evidence sufficient to well ground the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 
(1999).  However, it also finds that additional development 
by the RO is necessary before the Board can adjudicate this 
claim.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a knee disorder is denied.

The claim of entitlement to compensation under the provisions 
of Title 38, United States Code, Section 1151, for residuals 
of right foot surgery performed during a hospitalization at a 
VA Medical Center from January 1996 to February 1996 is found 
to be well grounded, and to this extent only, it is granted 
subject to the development requested below.


REMAND

Given the Board's conclusion that the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 is well grounded within 
the meaning of 38 U.S.C.A. § 5107, the VA must now fulfill 
its duty to assist the veteran in developing the facts 
pertinent to her claim.  As noted previously, the record 
appears to suggest that the veteran developed additional 
disability after undergoing surgery in January 1996 at a VA 
Medical Center.  A medical opinion regarding this matter is 
needed.  

In addition, during a November 1998 hearing, the veteran 
testified that she periodically sought treatment for her 
right foot from a physician at the John Cochran VA Hospital.  
Records of this treatment have not yet been associated with 
the claims file and need to be obtained. 

To ensure that the VA fulfills its duty to assist the veteran 
in developing the facts pertinent to her claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
ask her to provide the names and 
addresses of all health care providers 
who have treated her right foot since the 
1996 surgery.  After obtaining any 
necessary authorization, the RO should 
obtain and associate records of this 
treatment, including those from the John 
Cochran VA Hospital, with the claims 
file.

2.  Thereafter, the RO should afford the 
veteran a VA examination by an 
appropriate specialist for the purpose of 
determining whether the veteran has 
additional chronic disability of the 
right foot as a result of the surgery 
performed at a VA Medical Center in 
January 1996.  The RO should send 
notification of the scheduled examination 
to the veteran's latest address of 
record, and advise her that a failure to 
report to the examination might result in 
an unfavorable decision.  Prior to the 
examination, the RO should provide the 
examiner with the veteran's claims file 
and a copy of this Remand for review.  
The examiner should conduct any and all 
indicated evaluations, studies and tests 
deemed necessary, and report all 
pertinent complaints and clinical 
findings in detail.  The examiner should 
then opine whether it is at least as 
likely as not that the veteran sustained 
additional chronic disability as a result 
of the January 1996 surgery.  If the 
examiner finds that the veteran sustained 
additional disability, he should discuss 
the nature and extent of that additional 
disability.  Thereafter, the examiner 
should consider medical evidence showing 
that the veteran underwent or was 
planning to undergo additional surgery, 
and discuss whether that surgery 
corrected any additional disability 
sustained.  The examiner should express 
the rationale on which he bases his 
opinion.

3.  When the development requested has 
been completed, the RO should 
readjudicate the veteran's claim on the 
basis of the additional evidence 
received.  If the RO does not grant the 
benefit sought, it should provide the 
veteran and her representative with a 
supplemental statement of the case and 
afford them an opportunity to respond 
thereto before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional medical 
evidence, and the Board does not intimate any opinion as to 
the merits of this appeal.  The veteran is free to submit any 
additional evidence and/or argument she desires to have 
considered in connection with her current appeal.  However, 
she is not required to act until she is otherwise notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

